EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is made effective as of May
23, 2008 (“Effective Date”), by and among Meruelo Maddux Properties, Inc., a
Delaware corporation (“Company”), Meruelo Maddux Properties, L.P. (
“Partnership”) and Andrew Grant Murray (“Executive”) to affirm the terms and
conditions of employment.
 
The parties agree as follows:
 
1. Employment.  Employer (as defined below) hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions set
forth herein.
 
2. Duties.
 
2.1 Position.  Executive is employed on a full-time basis as Chief Financial
Officer, shall report directly to the President of the Company (the
“President”), and shall have the duties and responsibilities commensurate with
such position as shall be reasonably and in good faith determined from time to
time by the President, including such duties and responsibilities with respect
to the Company, the Partnership and/or a subsidiary of either (collectively,
“Employer”), including, if and to the extent requested by the Employer,
management of the Employer’s (i) accounting and financial functions, (ii)
capital markets activities, (iii) investor relations and (iv) sourcing of its
borrowings and maintenance of its borrowing relationships.
 
2.2 Duties.  Executive shall: (i) abide by all applicable federal, state and
local laws, regulations and ordinances, and (ii) except for vacation and illness
periods, devote substantially all of his business time, energy, skill and
efforts to the performance of his duties hereunder in a manner that will
faithfully and diligently further the business interests of the Employer;
provided, that, notwithstanding the foregoing, Executive may (x) make and manage
personal business investments of his choice, (y) serve as a director or in any
other capacity of any business enterprise, including an enterprise whose
activities may involve or relate to the business of the Employer, provided that
such service is expressly approved by the Board of Directors of the Company
(“Board of Directors”), and (z) serve in any capacity with any civic,
educational, religious or charitable organization, or any governmental entity or
trade association.
 
3. Term of Employment.  The term of Executive’s employment with Employer under
this Agreement shall commence on the Effective Date and shall continue until and
including the three-year anniversary of the Effective Date, unless earlier
terminated as herein provided (the “Initial Term”).  The Initial Term shall be
automatically renewed for successive one-year periods (each an “Extended Term”)
unless either party gives notice of non-renewal at least sixty (60) days prior
to the end of the Initial Term or any Extended Term.  As used herein, “Term of
Employment” shall include the Initial Term and any Extended Term, but the Term
of Employment shall end upon any termination of Executive’s employment with
Employer as herein provided.
 
4. Compensation.
 
4.1 Base Salary.  As compensation for Executive’s performance of Executive’s
duties as set forth herein and as assigned by the President from time to time,
Employer shall pay to Executive a base salary of $275,000 per year (“Base
Salary”), payable in accordance with the normal payroll practices of Employer,
less all legally required or authorized payroll deductions and tax
withholdings.  Base Salary shall be reviewed annually, and may be increased (but
not decreased unless agreed to by Executive), at the sole discretion of the
compensation committee of the Board of Directors, in light of the Executive’s
performance and the Employer’s financial performance and other economic
conditions and relevant factors.
 

--------------------------------------------------------------------------------


4.2 LTIP Units and Other Equity Awards.  
 
(a) In consideration of services to be performed by Executive for the
Partnership in his capacity as a partner thereof, the Employer shall cause to be
granted to Executive up to an aggregate of 200,000 long-term incentive plan
units (“LTIP Units”) divided into up to five separate tranches, as follows (such
LTIP Units shall be evidenced by, and subject to, the LTIP Unit award agreement
attached to this Agreement as Exhibit A and the Company’s 2007 Equity Incentive
Plan (a copy of which has been delivered to Executive)):
 
(i) A first tranche of 40,000 LTIP Units if and when at all times during any
period of 20 consecutive trading days the Company’s common stock (x) is listed
on The Nasdaq Global Market or the New York Stock Exchange or a national
securities exchange that is a successor or affiliate to either of the foregoing
and (y) trades at $10 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or similar events) or greater, as reported by
the applicable exchange.
 
(ii) A second tranche of 40,000 LTIP Units if and when at all times during any
period of 20 consecutive trading days the Company’s common stock (x) is listed
on The Nasdaq Global Market or the New York Stock Exchange or a national
securities exchange that is a successor or affiliate to either of the foregoing
and (y) trades at $11 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or similar events) or greater, as reported by
the applicable exchange.
 
(iii) A third tranche of 40,000 LTIP Units if and when at all times during any
period of 20 consecutive trading days the Company’s common stock (x) is listed
on The Nasdaq Global Market or the New York Stock Exchange or a national
securities exchange that is a successor or affiliate to either of the foregoing
and (y) trades at $12 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or similar events) or greater, as reported by
the applicable exchange.
 
(iv) A fourth tranche of 40,000 LTIP Units if and when at all times during any
period of 20 consecutive trading days the Company’s common stock (x) is listed
on The Nasdaq Global Market or the New York Stock Exchange or a national
securities exchange that is a successor or affiliate to either of the foregoing
and (y) trades at $13 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or similar events) or greater, as reported by
the applicable exchange.
 
(v) A fifth tranche of 40,000 LTIP Units if and when at all times during any
period of 20 consecutive trading days the Company’s common stock (x) is listed
on The Nasdaq Global Market or the New York Stock Exchange or a national
securities exchange that is a successor or affiliate to either of the foregoing
and (y) trades at $14 (as adjusted for stock splits, stock dividends, stock
combinations, recapitalizations or similar events) or greater, as reported by
the applicable exchange.
 

--------------------------------------------------------------------------------


Each tranche of LTIP Units will be fully vested when such LTIP Units are granted
pursuant to the achievement of the specified common stock trading hurdles as
described above (subject to achieving parity with common units of limited
partnership in the Partnership and the two-year prohibition against transfer,
each as provided in the form of LTIP Unit award agreement attached as Exhibit
A). The parties acknowledge and agree that Employer shall have no obligation to
make any award pursuant to this Section 4.2(a) upon or after the end of the Term
of Employment.  The parties further acknowledge and agree that none of such
potential awards shall be deemed outstanding for purposes of this Agreement
unless and until actually awarded (or required to be awarded), including for
purposes of Sections 7.1, 7.2 or 7.6; provided that for purposes of Section 7.6
in the event of a Change in Control (as defined in Section 7.10), the foregoing
awards shall be deemed to be outstanding to the extent that the actual or
implied per-share common stock price realized by the holders of the Company’s
common stock upon the Change in Control equals or exceeds the applicable common
stock trading hurdles described above.
 
(b)   In addition, Employer agrees on each of December 31, 2008, December 31,
2009, December 31, 2010, December 31, 2011, December 31, 2012, and May 31, 2013,
but only if such date occurs during the Term of Employment, to cause to be
issued to Executive 35,000 LTIP Units, 60,000 LTIP Units, 60,000 LTIP Units,
60,000 LTIP Units, 60,000 LTIP Units and 25,000 LTIP Units, respectively (for a
potential aggregate of 300,000 Units), subject to the terms and conditions of
the LTIP Unit award agreement attached to this Agreement as Exhibit A and the
Company’s 2007 Equity Incentive Plan.  Each award of LTIP Units will be fully
vested when such LTIP Units are granted (subject to achieving parity with common
units of limited partnership in the Partnership and the two-year prohibition
against transfer, each as provided in the form of LTIP Unit award agreement
attached as Exhibit A).  The parties acknowledge and agree that Employer shall
have no obligation to make any award pursuant to this Section 4.2(b) upon or
after the end of the Term of Employment.  The parties further acknowledge and
agree that none of such potential awards shall be deemed outstanding for
purposes of this Agreement, including for purposes of Sections 7.1, 7.2 or 7.6;
provided that for purposes of Section 7.6 in the event of a Triggering Change in
Control (as defined in Section 7.10), all LTIP Units that remain to be awarded
(if any) pursuant to this Section 4.2(b) shall be deemed to be outstanding.
 
(c) The award agreements for the LTIP Units awarded or that may be awarded
pursuant to this Section 4.2 shall reference that the LTIP Units are “Safe
Harbor Interests” under Internal Revenue Service Notice 2005-43, as provided in
the agreement of limited partnership of Meruelo Maddux Properties, L.P. and for
which LTIP Units a Section 83(b) election shall be made timely by Executive
showing a zero liquidation value.
 
(d) In addition, as part of the consideration for employment, Executive shall be
eligible to receive additional awards of LTIP Units and other equity awards,
subject to the terms and conditions of the Company’s 2007 Equity Incentive Plan
(or plan for a subsequent year) and the applicable award agreement.
 
(e) Any LTIP Units granted to the Executive during the term of this Agreement
shall be deemed to have been granted to the Executive in consideration of
services rendered or to be rendered in Executive’s capacity as a partner of the
Partnership.
 
(f) The Company and the Partnership shall (and shall cause each subsidiary that
is a component Employer to) allocate the services provided by Executive to each
component Employer and compensate Executive from the respective component
Employer on a basis proportionate to the services provided by Executive to each
component Employer.  The provision of services to one component Employer shall
satisfy any time commitment of the Executive to Employer for purposes of
determining whether Executive has discharged his obligations to Employer under
this or any other employment agreement with Employer.  The parties confirm that
Employer shall (and intends to) require that a sufficient amount of services be
provided hereunder to the Partnership by Executive in his capacity as a partner
of the Partnership to constitute full and adequate consideration for the
issuance of LTIP Units to Executive as provided in the limited partnership
agreement governing the Partnership, as may be amended from time to time.
 

--------------------------------------------------------------------------------


4.3 Bonus.
 
(a) Within two weeks after the Effective Date, Employer shall pay Executive a
one-time cash signing bonus in the amount of $200,000 (the “Signing Bonus”).
 
(b) In addition, Executive shall be paid by Company on or before December 31st
of each year during the Term of Employment a minimum cash bonus equal to
twenty-five percent (25%) of Executive’s Base Salary.  In addition, at the sole
discretion of the Board’s compensation committee, Executive may be paid an
additional bonus relating to each calendar year during the Term of Employment,
and such additional bonus, if any, shall be paid on or before March 1st of the
following year.
 
5. Customary Fringe Benefits.  Executive shall be eligible for all customary and
usual fringe benefits generally available to full-time employees of Employer,
subject to the terms and conditions of Employer’s policies and benefit plan
documents.  Employer reserves the right to change or eliminate the fringe
benefits on a prospective basis, at any time, effective upon notice to
Executive.  Notwithstanding the standard vacation policy provisions on vacation
accrual rates, Executive shall be entitled to earn vacation at the rate of three
weeks per year.
 
6. Business Expenses.  Executive shall be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Employer.  To obtain reimbursement, expenses must be
submitted promptly with appropriate supporting documentation in accordance with
Employer’s policies.  All such expenses shall be reimbursed within thirty (30)
days after such submission.
 
7. Termination of Employment.  Subject to the terms and conditions of this
Section 7, either Employer or Executive may terminate Executive’s employment
with Employer at any time, with or without Cause (as defined in Section 7.10),
during the Term of Employment.  Any termination of Executive’s employment during
the Term of Employment shall be communicated by written notice of termination
from the terminating party to the other party (“Notice of Termination”).  The
Notice of Termination shall indicate the specific provision(s) of this Agreement
relied upon in effecting the termination and a written statement of the
reason(s) for the termination.  In the case of a Notice of Termination provided
by Executive to Employer, such Notice of Termination shall not be effective for
a period of sixty (60) days after receipt of such Notice of Termination by
Employer.  In the case of a Notice of Termination provided by Employer to
Executive, such Notice of Termination shall be effective on the date designated
by Employer in the Notice of Termination.  In the event Executive’s employment
is terminated by either party, for any reason, during the Term of Employment,
Employer shall pay the prorated Base Salary earned as of the date of Executive’s
termination of employment and the accrued but unused vacation as of the date of
Executive’s termination of employment to Executive upon Executive’s termination
of employment.  Except as otherwise provided in this Section 7, Employer shall
have no further obligation to make or provide to Executive, and Executive shall
have no further right to receive or obtain from Employer, any payments or
benefits in respect of the termination of Executive’s employment with Employer
during the Term of Employment.
 

--------------------------------------------------------------------------------


7.1 Severance Upon Involuntary Termination without Cause.  In the event that
Employer causes to occur an involuntary termination without Cause (as defined in
Section 7.10) of Executive’s employment with Employer during the Term of
Employment and such involuntary termination qualifies as a “Separation from
Service” under Section 409A (as hereinafter defined), Executive shall be
entitled to a “Severance Package” that consists of the following :(a) a single
cash lump-sum “Severance Payment” equal to two times the sum of (x) Executive's
annual rate of Base Salary in effect immediately prior to Executive’s
termination of employment, and (y) the greater of (i) the bonus actually paid to
Executive for the most recently completed fiscal year (excluding the Signing
Bonus), and (ii) the minimum bonus that would have been paid to Executive for
the entire fiscal year in which the termination occurs (excluding the Signing
Bonus); (b) Employer’s direct-to-insurer payment of any group health premiums
that Executive would otherwise have been required to pay for a period of one (1)
year (subject to Executive’s eligibility for, and proper and timely election of
continued group health benefits under the Consolidated Omnibus Budget and
Reconciliation Act (“COBRA”)); and (c) immediate vesting of all outstanding and
unvested (if applicable) LTIP Units (which shall, in accordance with the
applicable award agreement, remain subject to achieving parity with common units
of limited partnership interest in the Partnership and shall remain subject to
the two-year prohibition against transfer provided in any such applicable award
grant), stock options, restricted stock, and other equity awards granted to
Executive under any of Employer’s equity incentive plans;  provided, however,
that all of the following conditions are first satisfied: (a) Executive
reaffirms Executive’s commitment to comply with all surviving provisions of this
Agreement, including Section 9 and Section 10 hereof; and (b) Executive executes
a Separation Agreement that includes a general release in favor of Employer and
its parent, and all subsidiary and related entities, and their officers,
directors, shareholders, employees and agents to the fullest extent permitted by
law, drafted by and in a form reasonably satisfactory to Employer, and does not
revoke the general release within any legally required revocation period, if
applicable.  All legally required and authorized deductions and tax withholdings
shall be made from the Severance Payment, including for wage garnishments, if
applicable, to the extent required or permitted by law.  Effective immediately
upon termination of employment, Executive shall no longer be eligible to
contribute to or to be an active participant in any retirement or benefit plan
covering employees of Employer.  All other Employer obligations to Executive
shall be automatically terminated and completely extinguished.
 
7.2 Severance Upon Resignation for Good Reason.  In the event that Executive
resigns from employment with Employer for Good Reason (as defined in
Section 7.10) during the Term of Employment and such resignation qualifies as a
“Separation from Service” under Section 409A, Executive shall be entitled to a
“Severance Package” that consists of the following : (a) a single cash lump-sum
“Severance Payment” equal to two times the sum of (x) Executive's annual rate of
Base Salary in effect immediately prior to Executive’s termination of
employment, and (y) an amount equal to the bonus actually paid to Executive for
the most recently completed fiscal year (excluding the Signing Bonus);
(b) Employer’s direct-to-insurer payment of any group health premiums that
Executive would otherwise have been required to pay for a period of one (1) year
(subject to Executive’s eligibility for, and proper and timely election of
continued group health benefits under COBRA); and (c) immediate vesting of all
outstanding and unvested (if applicable) LTIP Units (which shall, in accordance
with the applicable award agreement, remain subject to achieving parity with
common units of limited partnership interest in the Partnership and shall remain
subject to the two-year prohibition against transfer provided in any such
applicable award grant), stock options, restricted stock, and other equity
awards granted to Executive under any of Employer’s equity incentive
plans;  provided, however, that all of the following conditions are first
satisfied: (a) Executive reaffirms Executive’s commitment to comply with all
surviving provisions of this Agreement, including Section 9 and Section 10
hereof; and (b) Executive executes a Separation Agreement that includes a
general release in favor of Employer and its parent, and all subsidiary and
related entities, and their officers, directors, shareholders, employees and
agents to the fullest extent permitted by law, drafted by and in a form
reasonably satisfactory to Employer, and does not revoke the general release
within any legally required revocation period, if applicable.  All legally
required and authorized deductions and tax withholdings shall be made from the
Severance Payment, including for wage garnishments, if applicable, to the extent
required or permitted by law.  Effective immediately upon termination of
employment, Executive shall no longer be eligible to contribute to or to be an
active participant in any retirement or benefit plan covering employees of
Employer.  All other Employer obligations to Executive shall be automatically
terminated and completely extinguished.
 

--------------------------------------------------------------------------------


7.3 Beneficial Excise Tax Treatment.  In the event that any payment or benefit
received or to be received by Executive pursuant to this Agreement or otherwise
would subject Executive to any excise tax pursuant to Section 4999 of the Code
due to the characterization of such payment or benefit as an excess parachute
payment under Section 280G of the Code, Executive may elect, in his sole
discretion, to reduce the amounts of any payments or benefits called for under
this Agreement in order to avoid such characterization.  To aid Executive in
making any election called for under this Section 7.3, upon the occurrence of
any event that might reasonably be anticipated to give rise to the application
of this Section 7.3 (an “Event”), Employer shall promptly request a
determination in writing by independent public accountants selected by Employer
(the “Accountants”).  Unless Employer and Executive otherwise agree in writing,
the Accountants, within thirty (30) days after the date of the Event, shall
determine and report to Employer and Executive whether any reduction in payments
or benefits at the election of Executive would produce a greater after-tax
benefit to Executive and shall provide to Employer and Executive a written
report containing a sufficiently detailed quantitative substantiation of their
analysis and presented in a manner that Executive can readily understand.  For
the purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  Employer and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination.  The Employer shall bear all fees and
expenses the Accountants may reasonably charge in connection with their services
contemplated by this Section 7.3.  Under no circumstances shall Executive be
entitled to any tax reimbursement or tax gross-up payment by virtue of the
occurrence of an Event or any additional payment or benefit under this Section
7.3.
 
7.4 Section 409A Compliance.  The parties intend for this Agreement either to
satisfy the requirements of Section 409A or to be exempt from the application of
Section 409A, and this Agreement shall be construed and interpreted
accordingly.  If this Agreement either fails to satisfy the requirements of
Section 409A or is not exempt from the application of Section 409A, then the
parties hereby agree to amend or to clarify this Agreement in a timely manner so
that this Agreement either satisfies the requirements of Section 409A or is
exempt from the application of Section 409A.
 
(a) Notwithstanding any provision in this Agreement to the contrary, in the
event that Executive is a “specified employee” (as defined in Section 409A), any
Severance Payment, severance benefits or other amounts payable under this
Agreement that would be subject to the special rule regarding payments to
“specified employees” under Section 409A(a)(2)(B) of the Code (together,
“Specified Employee Payments”) shall not be paid before the expiration of a
period of six months following the date of Executive’s termination of employment
(or before the date of Executive’s death, if earlier).  The Specified Employee
Payments to which Executive would otherwise have been entitled during the
six-month period following the date of Executive’s termination of employment
shall be accumulated and paid as soon as administratively practicable following
the first date of the seventh month following the date of Executive’s
termination of employment.
 

--------------------------------------------------------------------------------


(b) To ensure satisfaction of the requirements of Section 409A(b)(3) of the
Code, assets shall not be set aside, reserved in a trust or other arrangement,
or otherwise restricted for purposes of the payment of amounts payable under
this Agreement.
 
(c) Employer hereby informs Executive that the federal, state, local, and/or
foreign tax consequences (including without limitation those tax consequences
implicated by Section 409A) of this Agreement are complex and subject to
change.  Executive acknowledges and understands that Executive should consult
with his or her own personal tax or financial advisor in connection with this
Agreement and its tax consequences.  Executive understands and agrees that
Employer has no obligation and no responsibility to provide Executive with any
tax or other legal advice in connection with this Agreement and its tax
consequences.  Executive agrees that Executive shall bear sole and exclusive
responsibility for any and all adverse federal, state, local, and/or foreign tax
consequences (including without limitation any and all tax liability under
Section 409A) of this Agreement, and fully indemnifies and holds Employer
harmless therefor.
 
7.5 Effect of Death or Disability.  In the event that Executive dies or
experiences a Disability (as defined in Section 7.10) during the Term of
Employment, Executive shall be entitled to payment of his unpaid prorated Base
Salary earned as of the date of Executive’s death or Disability (the
“Measurement Date”) and a single cash lump-sum payment equal to the minimum
bonus specified in this Agreement that otherwise would have been payable to
Executive for Employer’s fiscal year in which the Measurement Date occurs
multiplied by a fraction, the numerator of which is the number of days that have
elapsed between the beginning of the fiscal year in which the Measurement Date
occurs and the Measurement Date and the denominator of which is the number of
days in the fiscal year in which the Measurement Date occurs.  All legally
required and authorized deductions and tax withholdings shall be made from the
payments described in the previous sentence, including for wage garnishments, if
applicable, to the extent required or permitted by law.  Payment under this
Section 7.5 shall be made not more than once, if at all.
 
7.6 Effect of a Change in Control.  In the event of, and subject to the
consummation of, a Change in Control, Employer shall cause to occur the
immediate vesting of all outstanding and unvested (if applicable) LTIP Units
(which shall, in accordance with the applicable award agreement, remain subject
to achieving parity with common units of limited partnership interest in the
Partnership and shall remain subject to the two-year prohibition against
transfer provided in any such applicable award grant), stock options, restricted
stock, and other equity awards granted to Executive under any of Employer’s
equity incentive plans.
 
7.7 Employment Reference.  In the event Executive’s employment is terminated
without Cause, or Executive resigns for Good Reason, Executive and Employer will
negotiate in good faith to reach an agreement on a statement reflecting a benign
reason for termination or resignation.  This statement will include, at minimum,
positions held, date of hire, employment period and confirmation of salary
history (if requested by Executive).
 

--------------------------------------------------------------------------------


7.8 Ineligibility For Severance.  Executive shall not be entitled to any
Severance Package under this Agreement, and Section 7.3 shall not apply to
Executive, if at any time during the Term of Employment, either (a) Executive
voluntarily resigns or otherwise terminates employment with Employer other than
for Good Reason, or (b) Employer involuntarily terminates Executive’s employment
for any reason other than without Cause.  Effective immediately upon termination
of employment, Executive shall no longer be eligible to contribute to or to be
an active participant in any retirement or benefit plan covering employees of
Employer.  All other Employer obligations to Executive shall be automatically
terminated and completely extinguished.
 
7.9 Taxes and Withholdings.  The Employer may withhold from any amounts payable
under this Agreement, including any benefits or Severance Payment, such federal,
state or local taxes as may be required to be withheld pursuant to applicable
law or regulations, which amounts shall be deemed to have been paid to
Executive.
 
7.10 Definitions.
 
(a) “Cause” shall mean the occurrence during the Term of Employment of any of
the following: (i) indictment for, formal admission to (including a plea of
guilty or nolo contendere to), or conviction of a felony, a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving Employer, (ii) gross negligence or willful misconduct by
Executive in the performance of Executive’s duties which is likely to materially
damage Employer’s financial position or reputation; (iii) willful or knowing
unauthorized dissemination by Executive of Confidential Employer Information;
(iv) repeated failure by Executive to perform Executive’s duties which are
reasonably and in good faith requested in writing by the President of the
Company, the Chief Executive Officer of the Company, or the Board of Directors
(each, a “Delegator”), and which are not substantially cured by Executive within
ten (10) days following receipt by Executive of such written request;
(v) failure of Executive to perform any lawful directive of a Delegator
communicated to Executive in the form of a written request from such Delegator
and which failure Executive does not begin to cure within ten (10) days
following receipt by Executive of such written request or Executive has not
substantially cured within thirty (30) days following receipt by Executive of
such written request, or (vi) material breach of this Agreement by Executive
which breach has been communicated to Executive in the form of a written notice
from a Delegator, which material breach Executive does not begin to cure within
ten (10) days following receipt by Executive of such written notice or Executive
has not substantially cured within thirty (30) days following receipt by
Executive of such written notice.
 
(b) “Change in Control” shall have the meaning ascribed to such term in the
Company’s 2007 Equity Incentive Plan, as in effect on the Effective Date.
 
(c) “Disability” shall mean a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months and which either (i)
renders Executive unable to engage in any substantial gainful activity; or (ii)
results in Executive receiving income replacement benefits for a period of not
less than three (3) months under any policy of long-term disability insurance
maintained by the Company for the benefit of its employees.
 
(d) “Good Reason” shall mean the occurrence during the Term of Employment of any
of the following: (i) a material breach of this Agreement by Company which is
not cured by Company within 30 days following Company’s receipt of written
notice by Executive to Company describing such alleged breach; (ii) Executive’s
Base Salary, minimum bonus, or minimum bonus opportunity is reduced by Company;
(iii) a material reduction in Executive’s title, duties and/or responsibilities,
or the assignment to Executive of any duties materially inconsistent with
Executive’s position; or (iv) a Triggering Change of Control occurs and within
six months thereafter Employer, without Executive’s consent, relocates
Executive’s principal place of work to a location other than a location within
the greater Southern California metropolitan area.
 

--------------------------------------------------------------------------------


(e) “Triggering Change in Control” shall mean a Change in Control other than (i)
a Change in Control in connection with which the Company’s common stock is no
longer listed on The Nasdaq Global Market or the New York Stock Exchange or a
national securities exchange that is a successor or affiliate to either of the
foregoing and where either Richard Meruelo or John Charles Maddux is an
affiliate of the Company (or its successor, including an entity that is the
transferee of all or substantially all of the Company’s assets) or its ultimate
parent or (ii) a Change in Control solely because the Continuing Directors cease
for any reason to constitute a majority of the Board of Directors of the
Company.
 
(f) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and all applicable guidance promulgated thereunder.
 
7.11 Nonduplication of Benefits.  Notwithstanding any provision in this
Agreement or in any other Employer benefit plan or compensatory arrangement to
the contrary, but at all times subject to Section 7.4, (a) any payments due
under either Section 7.1 or Section 7.2 shall be made not more than once, if at
all, (b) payments may be due under either Section 7.1 or Section 7.2, but under
no circumstances shall payments be made under both Section 7.1 and Section 7.2,
(c) no payments made under this Agreement shall be considered compensation for
purposes of any benefit plan or compensatory arrangement of Employer, and (d)
Executive shall not be entitled to severance benefits from Employer other than
as contemplated under this Agreement, unless such other severance benefits
offset and reduce the benefits due under this Agreement on a dollar-for-dollar
basis, but not below zero.
 
8. No Competition and No Conflict of Interest.  Except as otherwise provided in
Section 2.2 of this Agreement, during the Term of Employment, Executive must not
engage in any work, paid or unpaid, that creates an actual conflict of interest
with the essential business-related interests of the Employer where such
conflict would materially and substantially disrupt operations.  Such work shall
include, but is not limited to, directly or indirectly competing with the
Employer Business in any way, or acting as an officer, director, employee,
consultant, stockholder, volunteer, lender, or agent of any business enterprise
of the same nature as, or which is in direct competition with, the Employer
Business or any business in which Employer becomes engaged during the Term of
Employment, as may be determined by the President or Board of Directors in its
sole discretion.  If the President or Board of Directors believes a prohibited
conflict exists during the term of this Agreement, the President or Board of
Directors may take appropriate action to eliminate such conflict.  In addition,
Executive agrees not to refer any tenant or customer or potential tenant or
customer of Employer to competitors of Employer, without obtaining Employer’s
prior written consent, during the Term of Employment.  Notwithstanding the
foregoing, Executive’s investment in, or ownership of, less than five percent
(5%) of the capital stock of any business entity that competes with or could
reasonably be expected to compete with the Employer Business and whose
securities are traded on any national securities exchange or registered pursuant
to Section 12(g) of the Securities Exchange Act of 1934, shall not be treated as
a breach of this Section 8.  For purposes of this Agreement, the term “Employer
Business” shall mean the acquisition, development, redevelopment, ownership,
operation or financing of commercial and residential properties in the State of
California.
 

--------------------------------------------------------------------------------


9. Confidentiality.  During the Term of Employment, Executive has been and will
continue to be given access to a wide variety of information about the Employer,
its affiliates and other related businesses that the Employer considers
“Confidential Employer Information.”  As a condition of continued employment,
Executive agrees to abide by Employer’s business policies and directives on
confidentiality and nondisclosure of “Confidential Employer
Information.”  “Confidential Employer Information” shall mean all information
applicable to the business of the Employer which confers or may confer a
competitive advantage upon the Employer over one who does not possess the
information; and has commercial value in the business of the Employer or any
other business in which the Employer engages or is preparing to engage during
Executive’s employment with Employer.  “Confidential Employer Information”
includes, but is not limited to, information regarding the Employer’s business
plans and strategies; contracts and proposals (including leases and proposed
leases); artwork, designs, drawings and specifications for development and
redevelopment projects; tenants and customers and prospective tenants and
customers; suppliers and other business partners and Employer’s business
arrangements and strategies with respect to them; current and future marketing
or advertising campaigns; software programs; codes, formulae or techniques; rent
rolls; financial information; personnel information; and all ideas, plans,
processes or information related to the current, future and proposed projects or
other business of the Employer that has not been disclosed to the public by an
authorized representative of the Employer, acting within the scope of his or her
authority, whether or not such information would be enforceable as a trade
secret of the Employer or enjoined or restrained by a court or arbitrator as
constituting unfair competition.  “Confidential Employer information” also
includes confidential information of any third party who may disclose such
information to the Employer or Executive in the course of the Employer’s
business.
 
9.1 Nondisclosure.  Executive acknowledges that Confidential Employer
Information constitutes valuable, special and unique assets of the Employer’s
business and that the unauthorized disclosure of such information to competitors
of the Employer, or to the general public, will be highly detrimental to the
Employer.  Executive therefore agrees to hold Confidential Employer Information
in strictest confidence.  Except as shall occur as and to the extent that
Executive performs his duties to Employer, Executive agrees not to disclose or
allow to be disclosed to any individual or entity, other than those individuals
or entities authorized by the Employer, any Confidential Employer Information
that Executive has or may acquire during Executive’s employment by Employer
(whether or not developed or compiled by Executive and whether or not Executive
has been authorized to have access to such Confidential Employer Information).
 
9.2 Continuing Obligation.  Executive agrees that the agreement not to disclose
Confidential Employer Information will be effective during Executive’s
employment and continue even after Executive is no longer employed by
Employer.  Any obligation not to disclose any portion of any Confidential
Employer Information will continue indefinitely unless Executive can demonstrate
that such information (a) has become public knowledge through no fault of
Executive; or (b) has been developed independently without any reference to any
information obtained during Executive‘s employment with Employer; or (c) must be
disclosed in response to a valid order by a court or government agency or is
otherwise required by law.
 
9.3 Return of Employer Property.  On termination of employment with Employer for
whatever reason, or at the request of the Employer before termination, Executive
agrees to promptly deliver to Employer all records, files, computer disks,
memoranda, documents, lists and other information regarding or containing any
Confidential Employer Information, including all copies, reproductions,
summaries or excerpts thereof, then in Executive’s possession or control,
whether prepared by Executive or others.  Executive also agrees to promptly
return, on termination or the Employer’s request, any and all Employer property
issued to Executive, including but not limited to computers, cellular phones,
keys and credits cards.  Executive further agrees that should Executive discover
any Employer property or Confidential Employer Information in Executive’s
possession after the return of such property has been requested, Executive
agrees to return it promptly to Employer without retaining copies, summaries or
excerpts of any kind.
 

--------------------------------------------------------------------------------


9.4 No Violation of Rights of Third Parties.  Executive warrants that the
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Executive prior to Executive’s employment with Employer.  Executive
agrees not to disclose to Employer, or induce Employer to use, any confidential
or proprietary information or material belonging to any previous employers or
others.  Executive warrants that Executive is not a party to any other agreement
that will interfere with Executive’s full compliance with this
Agreement.  Executive further agrees not to enter into any agreement, whether
written or oral, in conflict with the provisions of this Agreement while such
provisions remain effective.
 
10. Interference with Business Relations.
 
10.1 Interference with Customers, Suppliers and Other Business
Partners.  Executive acknowledges that Employer’s tenant and customer base and
leasing and sales strategies for such tenants and customers, its suppliers and
purchasing strategies for such suppliers, and its other business arrangements
have been developed through substantial effort and expense, and its nonpublic
business information regarding these tenants, customers, suppliers and other
business partners is confidential and constitutes trade secrets.  In addition,
because of Executive’s position, Executive understands that Employer will be
particularly vulnerable to significant harm from Executive’s use such
information for purposes other than to further Employer’s business
interests.  Accordingly, Executive agrees that during Executive’s employment
with Employer, and for a period of twelve (12) months thereafter, Executive will
not, either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage Employer’s relationship with any of
the tenants, customers, suppliers or other business partners of Employer with
whom Executive has had contact, or conducted business, by contacting them for
the purpose of inducing or encouraging any of them to divert or take away
business from Employer.
 
10.2 Interference with Employer’s Employees.  Executive acknowledges that the
services provided by Employer’s employees are unique and special, and that
Employer’s employees possess trade secrets and Confidential Employer Information
that is protected against misappropriation and unauthorized use.  As such,
Executive agrees that during, and for a period of twelve (12) months after,
Executive’s employment with Employer, Executive will not, either directly or
indirectly, separately or in association with others, interfere with, impair,
disrupt or damage Employer’s business by contacting any Employer employees for
the purpose of inducing or encouraging them to discontinue their employment with
Employer.
 
10.3 Negative Information.  During the Term of Employment and thereafter,
Executive shall not disclose confidential or negative non-public information
regarding, or take any action materially detrimental to the reputation of
Employer or its directors, officers, employees, investors, shareholders or
advisors and any affiliates of any of the foregoing (collectively, the “Employer
Affiliates”);  provided, however, that nothing contained in this Section 10.3
shall affect any legal obligation of Executive to respond to mandatory
governmental inquiries concerning the Employer Affiliates or to act in
accordance with, or to establish, his rights under this Agreement.  Employer
likewise agrees that no one acting with the actual authority of Employer shall
disclose negative non-public information regarding, or take any action
materially detrimental to the reputation of, Executive;  provided, however, that
nothing contained in this Section 10.3 shall affect any legal obligation of the
Employer Affiliates to respond to mandatory governmental inquiries concerning
Executive or to act in accordance with, or to establish, the rights of the
Employer Affiliates under this Agreement.
 

--------------------------------------------------------------------------------


11. Injunctive Relief.  Executive acknowledges that Executive’s breach of the
covenants contained in Sections 8 through 10 of this Agreement inclusive
(collectively “Covenants”) would cause irreparable injury and continuing harm to
Employer for which there will be no adequate remedy at law, and agrees that in
the event of any such breach, Employer seek temporary, preliminary and permanent
injunctive relief to the fullest extent allowed by the California Arbitration
Act, without the necessity of proving actual damages or posting any bond or
other security.
 
12. Agreement to Arbitrate.
 
12.1 Mandatory Arbitration.  Any dispute or controversy arising out of or
relating to any interpretation, construction, performance, termination or breach
of this Agreement, will be settled by final and binding arbitration by a single
arbitrator to be held in Los Angeles County, California, in accordance with the
American Arbitration Association national rules for resolution of employment
disputes then in effect, except as provided herein.  The arbitrator selected
shall have the authority to grant any party all remedies otherwise available by
law, including injunctions, but shall not have the power to grant any remedy
that would not be available in a state or federal court.  The arbitrator shall
have the authority to hear and rule on dispositive motions (such as motions for
summary adjudication or summary judgment).  The arbitrator shall have the powers
granted by California law and the rules of the American Arbitration Association
which conducts the arbitration, except as modified or limited herein.
 
12.2 Principles Governing Arbitration.  Notwithstanding anything to the contrary
in the rules of the American Arbitration Association, the arbitration shall
provide (i) for written discovery and depositions as provided in California Code
of Civil Procedure Section 1283.05 and (ii) for a written decision by the
arbitrator that includes the essential findings and conclusions upon which the
decision is based which shall be issued no later than thirty (30) days after a
dispositive motion is heard and/or an arbitration hearing has completed.  Except
in disputes where Executive asserts a claim otherwise under a state or federal
statute prohibiting discrimination in employment (“a Statutory Discrimination
Claim”), each side shall split equally the fees and administrative costs charged
by the arbitrator and American Arbitration Association.  In disputes where
Executive asserts a Statutory Discrimination Claim against Employer, Executive
shall be required to pay the American Arbitration Association’s filing fee only
to the extent such filing fee does not exceed the fee to file a complaint in
state or federal court.  Employer shall pay the balance of the arbitrator’s fees
and administrative costs.
 
12.3 Rules Governing Arbitration.  Executive and Employer shall have the same
amount of time to file any claim against any other party as such party would
have if such a claim had been filed in state or federal court.   In conducting
the arbitration, the arbitrator shall follow the rules of evidence of the State
of California (including but not limited to all applicable privileges), and the
award of the arbitrator must follow California and/or federal law, as
applicable.
 
12.4 Selection of Arbitrator.  The arbitrator shall be selected by the mutual
agreement of the parties.  If the parties cannot agree on an arbitrator, the
parties shall alternately strike names from a list provided by the American
Arbitration Association until only one name remains.
 

--------------------------------------------------------------------------------


12.5 Arbitrator Decision.  The decision of the arbitrator will be final,
conclusive and binding on the parties to the arbitration.  The prevailing party
in the arbitration, as determined by the arbitrator, shall be entitled to
recover his or its reasonable attorneys’ fees and costs, including the costs or
fees charged by the arbitrator and the American Arbitration Association.  In
disputes where Executive asserts a Statutory Discrimination Claim, reasonable
attorneys’ fees shall be awarded by the arbitrator based on the same standard as
such fees would be awarded if the Statutory Discrimination Claim had been
asserted in state or federal court.  Judgment may be entered on the arbitrator's
decision in any court having jurisdiction.
 
13. General Provisions.
 
13.1 Successors and Assigns.  The rights and obligations of Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Employer.  The Employer will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) or assignee
to all or substantially all of the business and/or assets of the Employer to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Employer would be required to perform it if no such
succession or assignment had taken place.  Executive shall not be entitled to
assign any of Executive’s rights or obligations under this Agreement without
Employer’s written consent.
 
13.2 Legal Protection Clause.  The Employer will defend, indemnify and hold
harmless the Executive from and against any claim or legal action taken against
Executive as a direct consequence of the discharge of Executive’s duties or
obedience to directions of the Employer, in accordance with California Labor
Code 2802.  Such protection, if applicable, includes the cost of legal defense
and judgment, if any, against Executive.
 
13.3 Nonexclusivity of Rights.  Except as expressly provided in this Agreement,
Executive is not prevented from continuing or future participation in any
Employer benefit, bonus, incentive or other plans, programs, policies or
practices provided by Employer subject to the terms and conditions of such
plans, programs, or practices.
 
13.4 Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
13.5 Attorneys’ Fees.  Each side will bear its own attorneys’ fees in any
dispute unless a statutory section at issue, if any, authorizes the award of
attorneys’ fees to the prevailing party, and the arbitrator awards such
attorneys’ fees accordingly.
 
13.6 Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
 
13.7 Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing Employer, but Executive
has participated in the negotiation of its terms.  Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 

--------------------------------------------------------------------------------


13.8 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of California.  Except as and to the
extent that Section 12 does not properly apply, each party consents to the
jurisdiction and venue of the state or federal courts in Los Angeles County,
California, in any action, suit, or proceeding arising out of or relating to
this Agreement.
 
13.9 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt.  Notice shall be sent to the addresses set forth below, or such
other address as either party may specify in writing.
 
13.10 Survival.  The following provisions shall survive Executive’s employment
with Employer to the extent reasonably necessary to fulfill the parties’
expectations in entering this Agreement:  Sections 7 (“Termination of
Employment”), 9 (“Confidentiality”), 10 (“Interference with Business Relations”)
11 (“Injunctive Relief”), 12 (“Agreement to Arbitrate”), 13 (“General
Provisions”), and 14 (“Entire Agreement”).
 
14. Entire Agreement.  This Agreement, together with the other agreements and
documents governing the benefits described in this Agreement, constitute the
entire agreement among the parties relating to this subject matter hereof and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral.  This Agreement may be amended or
modified only with the written consent of President of the Company.  No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever.
 

--------------------------------------------------------------------------------


THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
 

             
Date: May 23, 2008
By:
/s/ Andrew G Murray       Andrew Grant Murray                  


 
Address:                              
                                  



  MERUELO MADDUX PROPERTIES, INC.          
Date: May 23, 2008
By:
/s/ John Charles Maddux       John Charles Maddux       President and Chief
Operating Officer          








 
Meruelo Maddux Properties, l.p.

 
By: Meruelo Maddux Properties, Inc., its sole general partner
         
Date: May 23, 2008
By:
/s/ John Charles Maddux       John Charles Maddux       President and Chief
Operating Officer          


 

--------------------------------------------------------------------------------


 